UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-1789


YISSA OUOLOGUEM,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 6, 2012                   Decided:    March 20, 2012


Before DIAZ and    FLOYD,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Petition denied in part and dismissed in part by unpublished per
curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.       Tony West, Assistant Attorney
General, M. Jocelyn Lopez Wright, Senior Litigation Counsel,
Lori B. Warlick, Trial Attorney, UNITED STATES DEPARTMENT OF
JUSTICE, Office of Immigration Litigation, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Yissa Ouologuem petitions for review of an order of

the Board of Immigration Appeals (“Board”) denying her motion to

reconsider.      We have reviewed the administrative record and the

Board’s   order    and   find      that    the    Board    did   not   abuse   its

discretion in denying the motion to reconsider.                    See 8 C.F.R.

§ 1003.2(a) (2011); Narine v. Holder, 559 F.3d 246, 249 (4th

Cir. 2009) (setting forth standard of review).                     We therefore

deny the petition for review in part for the reasons stated by

the Board.       See In re: Ouologuem (B.I.A. June 24, 2011).                   We

lack jurisdiction to review the Board’s refusal to exercise its

sua   sponte    authority     to    reopen      and   therefore    dismiss     this

portion of the petition for review.               See Mosere v. Mukasey, 552

F.3d 397, 400-01 (4th Cir. 2009).

              Accordingly, we deny in part and dismiss in part the

petition for review.         We dispense with oral argument because the

facts   and    legal   contentions        are   adequately   presented    in   the

materials     before   the    court   and       argument   would   not   aid   the

decisional process.

                                                      PETITION DENIED IN PART
                                                        AND DISMISSED IN PART




                                           2